Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10510519. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 recites substantially the same material with relation to the data analysis device of claim 1 of ‘519. The same applies with claim 2, 3, 4 and claim 2, 5, 3 of ‘519. Claims 2-5 are also rejected by dependency to claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention, as recited in claim 1, is directed to an abstract idea without significantly more. The claim(s) recite(s) data processing generally linked to a computer/computing unit. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data acquisition, calculation and correlating of plasma optical data (wavelength, intensity) and number of substrate samples, which is conventional in the field of signal processing for plasma detection. When considered as a whole, the claim amounts to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility) and Example 4. Parker v. Flook. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, for example, the claimed invention is not applied with a particular machine, such as an inductively coupled plasma reactor, other than a generic computer/processor and does not improve the functioning of the computer itself. The claimed invention also does not effect a transformation or reduction of a particular article to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it add unconventional steps that confine the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim 1 citation, “the samples…the lots” lacks antecedent basis and was never introduced previously to allow the reader know what it is referring to. Therefore, its provenance is unclear. There is a similar issue with “the plurality of plasma processing intervals”, which, although introduced later, should be introduced before citing with a definite article. Additionally, it cites,”… the light emission data being respective light emission data of plasma at a plurality of wavelengths of light corresponding to elements of the plasma as analysis targets over a plurality of plasma processing intervals…” but then cites, “…a plurality of combinations of the respective time intervals and the respective wavelengths…” However, the initial clauses suggests that a processing interval is associated with a respective wavelength, but the second clause suggests time interval is associated with wavelength. This relationship should be cleared up. In other words, multiple wavelengths over multiple processing intervals then abruptly transitions to a wavelength per time interval. It does not make sense and creates a logic gap which must be explained, i.e. each processing interval contains multiple time intervals, each time interval having a respective wavelength, etc. Furthermore, the claim mentions “elements” many times. It is unclear what is meant by this term because it is extremely broad and the reader cannot reasonably deduce what those elements are covering; namely, there is a 

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered in view of the new amendments. The previous grounds of rejection no longer apply and have been withdrawn, replaced with new grounds as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718